Title: To George Washington from William Pearce, 6 December 1795
From: Pearce, William
To: Washington, George


          
            Sir
            Mount Vernon Decembr 6th 1795
          
          I Recved your Letter of the 29th of November with the Invoise of the goods which ware sent here and It agrees with the one I sent with the Last Reports.
          we have got our ploughing prety well forward: at Muddy hole the field No. 4 Is done at Dogue Run the field No. 1 Is Nearly

done and the field No. 3 at Union farm the part that was In oats Last year Is ploughed—and at River farm a good deal of No. 7 Is ploughd.
          The people that have been sick are most of them better but I Expected we should have Lost some of them—Cyrus and some of frenchs people ware at the very point of death—the Boy Jacob who waits In the house—Is still very Ill with a Nervous fever—tho I hope he is Better than he has been—Frenches Lucy—Is not out of danger. we are prepairing shelters for the stock—The shelter Reported at Rive[r] farm for Horses Is made for fear the Barn will blow down on them—as it Gives way with all the proping we can Give it—Mr Neale the Carpenter so far, appears to be an Industrous Cleaver man—and I think he will do very well If he goes on as well as he has begun—his agreement obliges him to work Constant with your people—and he does work constantly—from what I have seen of his work I believe he is a Good House Carpenter—but he cannot do as good Joiners work as he ought—he Cannot make sashes—nor do a Great many other things In that way that will be wanted to be done.
          I have not been able to git shingles for the Barn yet, with out Takeing such as I did not Like—for the Greatest part of what has been Brought to Alexa. has been the 18 Inch narrow shingl⟨es⟩.
          I have Recved the money for the flour Corn &c. I shall want Enough to pay the overseers and othe[r] Ac[coun]ts—But I do not want my wages only as I may want to git nessesaries for my Family—and thare will always be some Trifles whi[c]h will be comeing In in the Course of the year—and which will pay a great part of my wages.
          I have Inquired the price of Seine twine and the price Is from 3/4d to 3/6—and that not very good thare Is but Little In Alexa.
          The 4 young Bay muls Intended for your Cariage Is at this time Very fat & I allow peter as much for them as they can Eat but thare Is no more of the same age that will match them. I am with the Greatest Respect Sir you[r] Humb. Servt
          
            William Pearce
          
          
            P.S. I Expected last week to have finishd all the Corn so that I might have sent forward the ac[coun]t But we are not quite don at River Farm—But shall be done In a day or two.
            
              w.p.
            
          
         